Boyce, J.:
The plaintiff brought an action on the case to re cover damages for the loss of two mules whose death, it is alleged, were caused by the bites and stings of bees belonging to the defendant. The declaration filed is in trespass and not case. Counsel for the defendant, in his motion for a nonsuit, contended that the plaintiff's right of action, if any he may have, rested upon the negligence of the defendant, and that, therefore, a recovery could not be had under the declaration and evidence in this case.
The keeping of bees is recognized as proper and beneficial, and it seems to us that the liability of the owner or keeper thereof for any injury done by them to the person or property of another must rest on the doctrine of negligence; and that the remedy afforded by trespass is inappropriate in a case like this.

Cooley on Torts, 31¡9.

In disposing of the motion before us, we do not deem it necessary to pass upon the degree of care demanded of those who may own or keep bees.
Upon the declaration and evidence in this case, we are unanimous in directing a nonsuit.
Let a nonsuit be entered.